168 S.E.2d 500 (1969)
5 N.C. App. 501
STATE of North Carolina
v.
William E. PATTON, Jr.
No. 6915SC283.
Court of Appeals of North Carolina.
July 23, 1969.
Certiorari Denied August 29, 1969.
Atty. Gen. Robert Morgan and Staff Atty. Richard N. League, Raleigh, for the State.
*501 John D. Xanthos, Burlington, for defendant.
MALLARD, Chief Judge.
In the record before us defendant has 120 purported assignments of error based on 120 exceptions taken. A proper assignment of error is the statement of the error complained of when there is a grouping together of all exceptions taken during the trial of a case relating to one principle of law. In this case the defendant has ten exceptions and ten different assignments of error to the use by the judge in charging the jury of the two words "he testified." There are six exceptions and six assignments of error to the use by the judge in charging the jury of the three words "the witness testified," and six more exceptions and assignments of error to the use by the judge in charging the jury of the two words "he stated." The defendant in his brief states that forty-nine of the assignments of error pertain to expressions used by the court throughout the charge such as "he testified," "he stated," "the witness said" and similar phrases. It is thus seen that there was no grouping together under one assignment of error of all the exceptions taken relating to this one principle of law. There were altogether 116 exceptions and 116 purported assignments of error stated with respect to the charge. We have carefully read the charge and are of the opinion that, taken as a whole, no prejudicial error is made to appear therein.
Defendant also contends that the court committed error in granting the motion of the State to consolidate the safecracking case with the breaking and entering and larceny case. The evidence tended to show that the place of business operated by Carl Thomas Needham under the name of Needham's Produce Market, at 2223 Maple Avenue, Burlington, was broken into and entered on the evening of November 9, 1968, or early morning of November 10, 1968, by the defendant acting in concert with Everette O. Heritage and Jim Griggs. Heritage and Griggs testified as witnesses for the State. The defendant offered no witnesses. After the entry was made through a back window that had been broken out by the defendant, a safe containing over seven hundred dollars in money was stolen therefrom and taken to a garage. The defendant helped to open the safe with an iron bar and an acetylene torch. The money from the safe was divided between the three of them. The three charges included in the two bills of indictment were so connected as to make the three offenses one continuous criminal episode. The court did not commit error in ordering the cases consolidated. G.S. § 15-152. State v. Arsad, 269 N.C. 184, 152 S.E.2d 99 (1967).
Defendant's second contention is that the court committed error in failing to allow defendant's motion for judgment as of nonsuit at the close of the evidence. This contention is without merit and requires no discussion.
We have considered all of the assignments of error brought forward and discussed by defendant in his brief and find that no prejudicial error has been made to appear.
No error.
BRITT and FRANK M. PARKER, JJ., concur.